DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 4/9/2019. Claims 1 through 10 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 4/9/2019 and 10/31/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because the first sentence includes implicit language of "…is disclosed…" and should be deleted.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a vehicle detector that detects… in claim 1
a calculator that calculates… in claim 1
a curve setting portion that virtually sets a first curve… in claim 1
a vehicle controller that causes the own vehicle to travel… in claim 1
the vehicle detector detects… in claim 3
the calculator calculates… in claim 3
the curve setting portion virtually sets a second curve… in claim 3
the vehicle controller causes the own vehicle to travel… in claim 3
the curve setting portion virtually sets… in claim 5
the vehicle controller prohibits… in claim 5
the vehicle detector detects… in claim 6
the calculator calculates… in claim 6
the curve setting portion virtually sets a second curve… in claim 6
the vehicle controller causes the own vehicle to travel… in claim 6
the curve setting portion virtually sets… in claim 8
the vehicle controller prohibits… in claim 8
the curve setting portion virtually sets… in claim 9
the vehicle controller prohibits… in claim 9
the curve setting portion virtually sets… in claim 10
the vehicle controller prohibits… in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations is as follows:
Vehicle detector: “The CPU 320 functions as an object detector 321, a calculator 322, a curve setting portion 323, a vehicle controller 324, and a lane detector 325 by being operated in accordance with a program stored in the memory 310.” [0023]  “The object detector 321 (an example of the vehicle detector) detects a target object (e.g. a vehicle) using reception data indicating a reflection wave to be output from each of the radars 101 to 105, and detects a distance between the vehicle 10 and the detected target object. Specifically, for example, the object detector 321 detects presence or absence of a target vehicle located in the detection area AR1 (FIG. 2), and traveling in the same direction as the vehicle 10, for example, using reception data indicating a reflection wave to be output from the front radar 101. The object detector 321 detects a distance (an own vehicle distance) between the vehicle 10 and a target vehicle using reception data indicating a reflection wave to be output from the front radar 101, when the target vehicle is detected in the detection area AR1 (FIG. 2).” [0024]
Calculator: “The CPU 320 functions as an object detector 321, a calculator 322, a curve setting portion 323, a vehicle controller 324, and a lane detector 325 by being operated in accordance with a program stored in the memory 310.” [0023]  
Curve setting portion: “The CPU 320 functions as an object detector 321, a calculator 322, a curve setting portion 323, a vehicle controller 324, and a lane detector 325 by being operated in accordance with a program stored in the memory 310.” [0023]  
Vehicle controller: “The CPU 320 functions as an object detector 321, a calculator 322, a curve setting portion 323, a vehicle controller 324, and a lane detector 325 by being operated in accordance with a program stored in the memory 310.” [0023]  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “a relative speed” appears to have several associations.  The first mention of “a relative speed” is a speed which is calculated to act as a comparison between the own vehicle and the first target vehicle.  A “lower limit relative speed” is then determined based upon the distance between the own vehicle and the first target vehicle.  The own vehicle is controlled “…to travel at a relative speed not lower than a relative speed to the first target vehicle…”  Applicant is recommended to rephrase to –…travel at an adjusted relative speed not lower than the lower limit relative speed determined…-- to avoid communicating unclear intentions.
Claims 2-10 are similarly rejected based on their dependency on rejected independent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaka et al. (US-2016/0288788; hereinafter Nagasaka).
Regarding claim 1, Nagasaka teaches a vehicle control apparatus for controlling traveling of an own vehicle (see at least Abstract), comprising: 
a vehicle detector that detects a first target vehicle, and detects a first own vehicle distance between the first target vehicle and the own vehicle, the first target vehicle traveling on an adjacent lane adjacent to a driving lane on which the own vehicle is traveling in a same direction as the own vehicle (see at least [0023]-[0025]); 
a calculator that calculates a relative speed of the own vehicle to the first target vehicle, based on a change in the first own vehicle distance (see at least [0020]-[0021], [0023] where a vehicle position, determined from a plurality of satellites providing global coordinates, is used to estimate the speed of the autonomous vehicle and objects in the surrounding area); 
a curve setting portion that virtually sets a first curve at a position ahead of the first target vehicle, when the first target vehicle traveling on the adjacent lane is detected on a side of the own vehicle or behind the own vehicle, the first curve representing a lower limit relative speed determined in association with a distance from the first target vehicle (see at least [0035], [0037], Fig 7 and Fig 8 where vehicle 200 is next to vehicle 706 in an adjacent lane with a lower limit relative speed depicted as target speed 802); and 
a vehicle controller that causes the own vehicle to travel at a relative speed not lower than a relative speed to the first target vehicle, which is determined by the first curve depending on the first own vehicle distance, when the own vehicle changes from the driving lane to the adjacent lane at a position ahead of the first target vehicle (see at least [0037], [0039] lines 11-14 and [0027] where the target speed 802 serves as a boundary for vehicle 200 to operate with respect to when passing vehicle 704.  Additionally, a vehicle’s relative speed and relative distance have a direct correlation in which the automated driving system determines a speed based upon a relative distance to another vehicle during a passing maneuver).
Regarding claim 3, Nagasaka teaches the vehicle control apparatus according to claim 1, wherein 
the vehicle detector detects a second target vehicle, and detects a second own distance between the second target vehicle and the own vehicle, the second target vehicle traveling on the driving lane ahead of the own vehicle (see at least [0034]-[0035] and Fig 7), 
the calculator calculates a relative speed of the own vehicle to the second target vehicle, based on a change in the second own vehicle distance (see at least [0020]-[0021], [0023] where a vehicle position, determined from a plurality of satellites providing global coordinates, is used to estimate the speed of the autonomous vehicle and objects in the surrounding area), 
the curve setting portion virtually sets a second curve around the second target vehicle when the second target vehicle is detected, the second curve representing an upper limit relative speed determined in association with a distance from the second target vehicle (see at least [0028] and Fig 4, where maximum speed 406 serves as an upper limit constraint for vehicle 200), and 
the vehicle controller causes the own vehicle to travel at a relative speed not higher than the relative speed determined by the second curve depending on the second own vehicle - 18 -W7090 distance (see at least [0028] and Fig 4, where maximum speed 406 serves as an upper limit constraint for vehicle 200).
Regarding claim 4, Nagasaka teaches the vehicle control apparatus according to claim 3, wherein regarding the second curve, the relative speed is determined in advance to be a third relative speed, when a distance from the second target vehicle is a third distance, and the relative speed is determined in advance to be a fourth relative speed lower than the third relative speed, when a distance from the second target vehicle is a fourth distance shorter than the third distance (see at least [0035] lines 5-8, where a smaller relative distance is indicative of a closer relative speed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka in view of Takahashi et al. (US-9902398; hereinafter Takahashi).
Regarding claim 2, Nagasaka teaches the vehicle control apparatus according to claim 1, wherein regarding the first curve, the relative speed is determined in advance to be a first relative speed, when a distance from the first target vehicle is a first distance, and…when a distance from the first target vehicle is a second distance shorter than the first distance (see at least [0035] lines 5-12 and Fig 7 where there is a relative speed associated with the relative distance between vehicle 200 and vehicle 704, which has a smaller gap than that between vehicle 200 and vehicle 702).
However, Nagasaka does not teach ...the relative speed is determined in advance to be a second relative speed higher than the first relative speed…
Takahashi, in the same field of endeavor, teaches …the relative speed is determined in advance to be a second relative speed higher than the first relative speed… (see at least col 10 lines 3-5 and Fig 4B, where the own vehicle, V, travels at a higher relative speed than Vf when entering a zone directly in front of another vehicle, Vf3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relative speed corresponding to a relative distance of Nagasaka with the higher relative speed shown in Takahashi because a vehicle, V, overtaking a second vehicle must have a speed higher than the second vehicle’s speed in order to maintain a proper overtaking.  Therefore, the implementation of a higher speed during close proximity of another vehicle’s front when overtaking another vehicle would have been an obvious combination to properly control a vehicle’s passing capabilities (see at least col 9 lines 24-29).
Regarding claim 6, the combination of Nagasaka and Takahashi teaches the vehicle control apparatus according to claim 2.  Nagasaka additionally teaches the analogous material of that in claim 3.
Regarding claim 7, the combination of Nagasaka and Takahashi teaches the vehicle control apparatus according to claim 6.  Nagasaka additionally teaches the analogous material of that in claim 4.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka in view of  Takahashi, as applied to claim 2 above, and further in view of Foessel et al. (US-8364366; hereinafter Foessel).
Regarding claim 8, Nagasaka and Takahashi teach the vehicle control apparatus according to claim 2.  Additionally, Takahashi teaches  
…
the vehicle controller prohibits the own vehicle from changing from the driving lane to the adjacent lane in the relative speed zero area (see Takahashi at least col 13 line 63 – col 14 line 19 and col 14 lines 40-49 where a host vehicle determines if the space present around another vehicle is of adequate size and distance away from the other vehicle, satisfying a predetermined threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control apparatus of Nagasaka with the determining threshold of Takahashi to define a threshold which allows the vehicle controller to determine if enough space exists in front of another vehicle in which lane changing can or cannot be executed safely (see Takahashi col 14 lines 9-19).
However, the combination of Nagasaka and Takahashi does not teach 
…the curve setting portion virtually sets, at a position at least ahead of the first target vehicle, a relative speed zero area where the upper limit relative speed is zero, and…
Foessel, in the same field of endeavor, teaches 
…the curve setting portion virtually sets, at a position at least ahead of the first target vehicle, a relative speed zero area where the upper limit relative speed is zero (see Foessel at least col 5 line 54 – col 6 line 3, col 9 lines 14-21 and Fig 6 items 100 and 161 where the boundary of a safety region is defined by a reaction distance, which is determined as a function of vehicle speed), and…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control apparatus of Nagasaka and Takahashi with the safety region of Foessel to provide a vehicle with a surrounding area which serves as a buffer for sensors and calculations to increase the safety and driver comfort when executing vehicle controls (see Foessel col 1 lines 24-35).  

Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka in view of Foessel and Takahashi.
Regarding claim 5, Nagasaka teaches the vehicle control apparatus according to claim 1, wherein…
However, Nagasaka does not teach …the curve setting portion virtually sets, at a position at least ahead of the first target vehicle, a relative speed zero area where the upper limit relative speed is zero, and 
the vehicle controller prohibits the own vehicle from changing from the driving lane to the adjacent lane in the relative speed zero area.
Foessel, in the same field of endeavor, teaches …the curve setting portion virtually sets, at a position at least ahead of the first target vehicle, a relative speed zero area where the upper limit relative speed is zero (see Foessel at least col 5 line 54 – col 6 line 3, col 9 lines 14-21 and Fig 6 items 100 and 161 where the boundary of a safety region is defined by a reaction distance, which is determined as a function of vehicle speed), and
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control apparatus of Nagasaka with the safety region of Foessel to provide a vehicle with a surrounding area which serves as a buffer for sensors and calculations to increase the safety and driver comfort when executing vehicle controls (see Foessel col 1 lines 24-35).  
However, the combination of Nagasaka and Foessel does not teach …the vehicle controller prohibits the own vehicle from changing from the driving lane to the adjacent lane in the relative speed zero area.
Takahashi, in the same field of endeavor, teaches …the vehicle controller prohibits the own vehicle from changing from the driving lane to the adjacent lane in the relative speed zero area (see Takahashi at least col 13 line 63 – col 14 line 19 and col 14 lines 40-49 where a host vehicle determines if the space present around another vehicle is of adequate size and distance away from the other vehicle, satisfying a predetermined threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the safety region of the control apparatus of Nagasaka and Foessel with the determining threshold of Takahashi to define a threshold which allows the vehicle controller to determine if enough space exists in front of another vehicle in which lane changing can or cannot be executed safely (see Takahashi col 14 lines 9-19).
Regarding claim 9, Nagasaka teaches the vehicle control apparatus according to claim 3.  The combination of Nagasaka, Takahashi and Foessel additionally teaches the analogous material of that in claim 5.
Regarding claim 10, Nagasaka teaches the vehicle control apparatus according to claim 4.  The combination of Nagasaka, Takahashi and Foessel additionally teaches the analogous material of that in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272‐7660.  The examiner can normally be reached on M‐F 7:00 AM‐ 3:00 PM.
Examiner interviews are available via telephone, in‐person, and video conferencing using a USPTO supplied web‐based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270‐3703.  The fax phone number for the organization where this application or proceeding is assigned is 571‐273‐8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair‐
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866‐217‐9197 (toll‐free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800‐786‐
9199 (IN USA OR CANADA) or 571‐272‐1000.

/S.P.R./
Examiner, Art Unit 3663                                                                                                                                                                                                         
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        4/21/2021